Exhibit 10.24 Option Agreement THIS OPTION AGREEMENT is made and entered into effective as of [] [], 20[] by and between Diffusion Pharmaceuticals LLC (the "Company"), a limited liability company organized under the laws of the Commonwealth of Virginia with a principal business address at 2020 Avon Court, #4, Charlottesville, Virginia 22902, and [] ("Recipient"). WITNESSETH : WHEREAS the Company desires to give its directors, officers, employees and consultants an added incentive to promote the growth of the Company through participation in the equity of the Company; NOW, THEREFORE, for and in consideration of the premises and the mutual agreements and covenants hereinafter set forth and of other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
